Citation Nr: 0809869	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-05 448	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for blackouts.

2. Entitlement to service connection for impaired vision.

3. Entitlement to service connection for a nervous disorder. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1963 to March 1965 and from May 1965 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In a decision in September 2005, the Board reopened the 
claims of service connection blackouts, impaired vision, a 
nervous disorder, and remanded the case to the RO for 
additional development. 

During the pendency of the appeal, in a rating decision in 
July 2006, the RO granted service connection for residuals of 
a head injury to include headaches and occasional dizziness.  

In February 2005, the veteran appeared at a hearing before a 
Veterans Law Judge, who is no longer at the Board.  In 
September 2007, the Board afforded the veteran the 
opportunity for another hearing conducted by a Veterans Law 
Judge who will decide his appeal.  The veteran has not 
indicated that he wants another hearing.

In documents received in March 2007 and December 2007, the 
veteran raised the claim of service connection for neuropathy 
secondary to exposure to herbicides, and the claim for an 
earlier effective date for the grant of service connection 
for residuals of a head injury to include headaches and 
dizziness, which are referred to the RO for appropriate 
action.

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




REMAND

On the claim of service connection for blackouts, private 
medical records disclose that in August and September 2003 
the veteran was billed for charges for blood work.  In an 
accompanying statement, dated in February 2004, the veteran 
stated that the charges were in relation to an emergency 
visit to the hospital after he blacked out at work.  

On the claim of service connection for impaired vision, on VA 
examination in September 2006, the pertinent findings were 
glaucoma intraocular pressures, visual field defects, and 
optic nerve head appearance, but visual acuity was normal.  
The examiner indicated he could not resolve the issue of 
whether the veteran's present impaired vision was the result 
of in-service head trauma versus open angle glaucoma without 
resorting to speculation.  

On the claim of service connection for a nervous disorder, 
the veteran contends that he developed a nervous condition as 
a result of the in-service head trauma.  On VA examination in 
October 2006, the examiner expressed the opinion that the 
veteran's anxiety disorder was not related to the service-
connected head injury, rather it was at least as likely as 
not the related to the veteran's service in Vietnam, where he 
was exposed to combat.  The record does not show and the 
veteran does not contend that he was involved in combat.  

In the supplemental statement of the case, dated in May 2007, 
the RO failed to address the claim of service connection for 
a nervous disorder. 

In light of the above, further evidentiary and procedural 
development is required.  Accordingly, the case is REMANDED 
for the following action:

1. Ask the veteran to submit or authorize 
VA to obtain the medical records from 
Southeast Baptist Hospital in San 
Antonio, Texas, for treatment of a 
blackout episode in August and September 
2003. 

2. Ask the veteran to submit or authorize 
VA to obtain medical records, including 
records of L.K.E. Jr., MD, that document 
any other blackout episode. 

3. Ask to the veteran to submit or 
authorize VA to obtain the medical 
records for treatment of stroke in 2004 
or 2005, affecting his right eye. 

4. Schedule the veteran for a VA 
examination by an ophthalmologist to 
determine whether the veteran's impaired 
vision, which has been diagnosed as 
glaucoma intraocular pressures, visual 
field defects, and optic nerve head 
appearance, but normal visual acuity (VA 
examination in September 2006), is at 
least as likely as not related to the 
service-connected residuals of a head 
injury.  The veteran's file must be made 
available to the examiner for review. 

In formulating the opinion, the examiner 
is asked to explain how the appearance of 
the head of the optic nerve affects 
vision.  Also, considering accepted 
medical principles, pertaining to the 
history, manifestations, clinical course, 
and character of the veteran's impaired 
vision, the examiner is asked to comment 
on the clinical significance that the 
current vision problems were first 
documented in 2006, nearly 40 years after 
the in-service head injury. 

The examiner is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against causation is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

5. After the above development is 
completed, furnish the veteran a 
supplement statement of the case to 
include a summary of the report of VA 
psychiatric examination in October 2006, 
addressing the claims, including the 
claim of service connection for a nervous 
disorder on a direct basis as well as 
secondary service connection.  If any 
benefit sought remains denied, return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).







 Department of Veterans Affairs


